--------------------------------------------------------------------------------

Exhibit 10(L)


PEAPACK-GLADSTONE EMPLOYMENT AGREEMENT
OF VINCENT A. SPERO


This EMPLOYMENT AGREEMENT is as of JUNE 2, 2008, by and between
Peapack-Gladstone Financial Corporation (“PGFC”) and Peapack-Gladstone Bank (the
“Bank”) (PGFC and the Bank are collectively referred to herein as the
“Company”), and EXECUTIVE VINCENT A. SPERO (“Executive”), whose home address is
100 Kendall Drive, Ringwood, NJ 07456.


WITNESSETH:


WHEREAS, the Company desires to employ Executive pursuant to an agreement
embodying the terms of such employment (this “Agreement”) and Executive desires
to enter into this Agreement and to accept such employment, subject to the terms
and provisions of this Agreement; and


NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:


Section 1.  Term of Employment.


(a)            The term of Executive’s employment under this Agreement shall
commence on June 2, 2008, (the “Effective Date”) and end on June 2, 2010 (the
“Original Term of Employment”), unless terminated earlier in accordance
herewith.


(b)            The Original Term of Employment shall be automatically renewed
for successive one-year terms (the “Renewal Terms”) so long as the Company does
not, prior to 60 days before such expiration date, deliver a notification of
non-renewal to Executive stating that the Company is electing to terminate this
Agreement at the expiration of the then current Term of Employment.  “Term of
Employment” shall mean the Original Term of Employment and all Renewal
Terms.  In the event that this Agreement is not renewed because the Company has
given the 60-day notice prescribed in the preceding paragraph on or before the
expiration of the Original Term of Employment or any Renewal Term, such
non-renewal shall be treated as a “Termination Without Cause” pursuant to
Section 5.


Section 2.  Position and Duties.  During the Term of Employment, the Executive
shall serve as the “SENIOR VICE PRESIDENT/SENIOR COMMERCIAL LENDER” of the
Company.  The Executive shall have such powers and duties as are commensurate
with such position and as may be conferred upon him by the Board of Directors of
the Company (the “Board”).  During the Term of Employment, the Executive shall
devote all of his/her business time, attention, skill and efforts exclusively to
the business and affairs of the Company and its subsidiaries.  Notwithstanding
the foregoing, the Executive may engage in charitable, educational, religious,
civic and similar types of activities, speaking engagements, membership on the
board of directors of other organizations, and similar activities to the extent
that such activities do not inhibit the performance of his/her duties hereunder
or conflict in any material way with the business of the Company and its
subsidiaries.


Section 3.  Compensation.  For all services rendered by the Executive in any
capacity required hereunder during the Term of Employment, including, without
limitation, services as an executive officer, director, or member of any
committee of the Company or any of its subsidiaries, the Executive shall be
compensated as follows:

 
43

--------------------------------------------------------------------------------

 

(a)            The Company shall pay the Executive a fixed salary at a rate per
annum equal to $165,000(“Base Salary”).  Base Salary shall be payable bi-weekly.


(b)            The Executive shall be eligible to receive a bonus with respect
to the Term of Employment.  The amount, terms and conditions of such bonus shall
be determined in due course by the Board.


(c)            The Executive shall be entitled to a prorated vacation of three
weeks in 2008 and five weeks of vacation in each calendar year following during
the Term of Employment.  The Executive shall not be entitled to carryover
vacation from one year to another or to any payment in respect of any unused
vacation.


(d)            The Executive shall be entitled to participate in all
compensation and employee benefit plans for which any salaried employees of the
Company are eligible. Notwithstanding the foregoing, nothing in this Agreement
shall preclude the amendment or termination of any such plan or
program.  Executive will not be entitled to severance under any severance plan
of the Company other than pursuant to this Agreement.


Section 4.  Business Expenses.  The Company shall pay or reimburse the Executive
for all reasonable entertainment, travel or other expenses incurred by the
Executive in connection with the performance of his/her duties under this
Agreement, subject to the Executive’s presentation of appropriate documentation
in accordance with such procedures as the Company may from time to time
establish.


Section 5.  Termination of Employment.


(a)            The Company shall have the right, upon delivery of written notice
to the Executive, to terminate the Executive’s employment hereunder prior to the
expiration of the Term of Employment:


(i)  pursuant to a Termination for Cause, or


(ii)  upon the Executive’s Permanent Disability, or


(iii)  pursuant to a Termination Without Cause.


(b)            The Executive shall have the right, upon delivery of written
notice to the Company 30 days in advance of the proposed termination date, to
terminate the Executive’s employment hereunder prior to the expiration of the
Term of Employment in the Executive’s sole discretion.


(c)            The Executive’s employment hereunder shall terminate
automatically without action by any party hereto upon the Executive’s death.


(d)            For purposes of this Agreement, the following terms have the
following meanings:


“Termination for Cause” means a termination of the Executive’s employment by the
Company because the Executive has (a) materially failed to perform the duties
assigned to him hereunder or imposed upon him by applicable law, and such
failure to perform constitutes self-dealing, willful misconduct or recklessness,
(b) committed an act of dishonesty in the performance of his/her duties
hereunder or engaged in conduct materially detrimental to the business of the
Company, (c) been convicted of a felony or a misdemeanor involving moral
turpitude, (d) materially failed to perform his/her duties hereunder, which
breach or failure the Executive shall fail to remedy within 30 days after
written demand from the Company, (e) knowingly failed to

 
44

--------------------------------------------------------------------------------

 

follow lawful, written directives of the Board, or (f) engaged in any material
employment act or practice, including but not limited to sexual harassment,
forbidden by the Company in its employment manual as revised from time to time.


“Termination Without Cause” means a termination of the Executive’s employment by
the Company other than due to Permanent Disability, retirement or expiration of
the Term of Employment and other than a Termination for Cause.


“Permanent Disability” means permanently disabled so as to qualify for full
benefits under the Company’s then-existing disability insurance policy.  If the
Company does not maintain any such policy on the date of termination, “Permanent
Disability” shall mean the inability of the Executive to work for a period of
four full calendar months during any eight consecutive calendar months due to
illness or injury of a physical or mental nature, supported by the completion by
the Executive’s attending physician of a medical certification form outlining
the disability and treatment.


Section 6.  Benefits Upon Termination.


(a)            In lieu of any severance that may otherwise be payable to the
Executive pursuant to any policies of the Company, whether existing on the date
hereof or in effect from time to time hereafter, in the event that the Company
terminates the Executive’s employment pursuant to a Termination Without Cause,
the Company shall continue to pay the Executive’s Base Salary for a period (the
“Severance Period”) equal two years from the effective date of such
termination.  The Executive also shall be entitled to any earned but unpaid Base
Salary as of the effective date of termination of employment.  No other payments
shall be made, or benefits provided, by the Company under this Agreement except
as otherwise required by law or the Company’s benefit plans.


(b)            In the event that the Company terminates the Executive’s
employment pursuant to a Permanent Disability, the Company shall pay the
Executive any earned but unpaid Base Salary as of the date of termination of
employment.  No other payments shall be made, or benefits provided, by the
Company under this Agreement except as otherwise required by law or the
Company’s benefit plans.


(c)            In the event that the Company terminates the Executive’s
employment pursuant to a Termination for Cause or the Executive terminates
his/her employment with the Company for any reason (including, without
limitation, pursuant to any retirement), the Company shall pay the Executive any
earned but unpaid Base Salary as of the date of termination of employment.  No
other payments shall be made, or benefits provided, by the Company under this
Agreement or otherwise except to the extent required by law or the Company’s
benefit plans.


(d)            In the event that the Executive’s employment hereunder is
terminated due to the Executive’s death, the Company shall pay the Executive’s
executor or other legal representative (the “Representative”) any earned but
unpaid Base Salary as of the date of termination of employment.  No other
payments shall be made, or benefits provided, by the Company whether under this
Agreement or otherwise except to the extent required by law or the Company’s
benefit plans.


(e)            Any payments to be made or benefits to be provided by the Company
pursuant to this Section 6 (other than in the event of the Executive’s death or
Permanent Disability) are subject to the receipt by the Company of an effective
general release and agreement not to sue, in form and substance reasonably
satisfactory to the Company (the “Release”) pursuant to which the Executive
agrees (i) to release all claims against the Company and certain related parties
(excluding claims for (x)

 
45

--------------------------------------------------------------------------------

 

indemnification under the Company’s Certificate of Incorporation or by-laws or
(y) any severance benefits arising out of this Agreement or otherwise), (ii) not
to maintain any action, suit, claim or proceeding against the Company, its
subsidiaries and affiliates and certain related parties, and (iii) to be bound
by certain confidentiality and mutual non-disparagement covenants specified
therein.  Notwithstanding the due date of any post-employment payment, the
Company shall not be obligated to make any payments under this Section 6 until
after the expiration of any revocation period applicable to the Release.


(f)             The Executive shall not be required to mitigate the severance
payments to be made to him hereunder and if the Executive obtains other
employment while receiving severance payments hereunder he shall continue to be
entitled to the benefits of this Agreement.


(g)            Notwithstanding anything else herein to the contrary in this
Section 5 or otherwise, distributions to be made to Executive may be delayed for
up to 6 months in order to avoid adverse tax implications to Executive, the
Company or other similarly situated employees under Section 409A of the Internal
Revenue Code of 1986 (the “Code”).  At the end of such period of delay, you will
be paid the delayed payment amounts, plus interest for the period of any such
delay.  For purposes of the preceding sentence, interest shall be calculated
using the six (6) month Treasury Bill rate in effect on the date on which the
payment is delayed, and shall be compounded daily.


Section 7.  Confidential Information. The Executive and the Company agree that
all information pertaining to the affairs, business, clients, or customers of
the Company or any of its subsidiaries, other than information that the Company
has previously made publicly available, is confidential information belonging to
the Company and is a unique and valuable asset of the Company.  Both during the
Term of Employment hereof and thereafter, the Executive shall not, except to the
extent reasonably necessary in the performance of his/her duties for the Company
during the Term of Employment, disclose any information concerning the affairs,
businesses, clients, or customers of the Company or its subsidiaries, or make
use of any such information for his/her own purposes or for the benefit of any
other person, firm, or corporation.  All records, memoranda, letters, books,
papers, reports, or other data, and other records and documents relating to the
Company or its subsidiaries, whether made by the Executive or otherwise coming
into his/her possession, shall remain the property of the Company, no copies
thereof shall be made which are not retained by the Company, and the Executive
agrees, on termination of his/her employment not to retain any copies and
deliver all such confidential information in his/her possession to the Company.


Section 8.  Non-Compete; Non-Solicitation.


(a)            During the period (the “Restricted Period”) commencing on the
termination of his/her employment for any reason whatsoever, except in the event
of Change in Control, during the Term of Employment and ending one year
thereafter, the Executive shall not, without express prior written consent of
the Company, directly or indirectly, own or hold any proprietary interest in, or
be employed by or receive remuneration from, any corporation, partnership, sole
proprietorship or other entity (collectively, an “entity”) “engaged in
competition” (as defined below) with the Company or any of its subsidiaries (a
“Competitor”). For purposes of the preceding sentence, (i) the term “proprietary
interest” means direct or indirect ownership of an equity interest in an entity
other than ownership of less than 2 percent of any class stock in a
publicly-held entity, and (ii) an entity shall be considered to be “engaged in
competition” if such entity is, or is a holding company for or a subsidiary of
an entity which is engaged in the business of (A) providing banking, trust
services, asset management advice, or similar financial services to consumers,
businesses individuals or other entities, and (B) the entity, holding company or

 
46

--------------------------------------------------------------------------------

 

subsidiary maintains any physical offices for the transaction of such business
located within 50 miles of the main office of the Company.


(b)            During the Restricted Period, and for a period of one year
thereafter, the Executive shall not, either directly or indirectly, for himself
or on behalf of or in conjunction with any other person, company, partnership,
corporation or business of whatever nature, (i) call upon any person or entity
which is or has been within 24 months prior to the termination or other
cessation of Executive’s employment for any reason, a customer of the Company or
any subsidiary (each a “Customer”) for the direct or indirect purpose of
soliciting or selling deposit, loan or trust products or services or (ii) induce
any Customer to curtail, cancel, not renew, or not continue their business with
the Company or any subsidiary.


(c)            During the Restricted Period, and for a period of one year
thereafter, the Executive shall not, without the express prior written consent
of the Company, directly or indirectly, (i) solicit or assist any third party in
soliciting for employment any person employed by the Company or any of its
subsidiaries at the time of the termination of the Executive’s employment
(collectively, “Employees”), (ii) employ, attempt to employ or materially assist
any third party in employing or attempting to employ any Employee, or (iii)
otherwise act on behalf of any Competitor to interfere with the relationship
between the Company or any of its subsidiaries and their respective Employees.


(d)            The Executive acknowledges that the restrictions contained in
this Section 8 are reasonable and necessary to protect the legitimate interests
of the Company and that any breach by the Executive of any provision contained
in this Section 8 will result in irreparable injury to the Company for which a
remedy at law would be inadequate.  Accordingly, the Executive acknowledges that
the Company shall be entitled to temporary, preliminary and permanent injunctive
relief against the Executive in the event of any breach or threatened breach by
the Executive of the provisions of this Section 8, in addition to any other
remedy that may be available to the Company whether at law or in equity.  With
respect to any provision of this Section 8 finally determined by a court of
competent jurisdiction to be unenforceable, such court shall be authorized to
reform this Agreement or any provision hereof so that it is enforceable to the
maximum extent permitted by law. If the covenants of Section 8 are determined to
be wholly or partially unenforceable in any jurisdiction, such determination
shall not be a bar to or in any way diminish the Company’s right to enforce such
covenants in any other jurisdiction and shall not bar or limit the
enforceability of any other provisions.


(e)            The provisions of this Section 8 shall survive the termination of
the Executive’s employment with the Company for any reason whatsoever so long as
the termination of employment occurs during the Term of Employment.  If there is
no termination of Executive’s employment during the Term of Employment, the
provisions of this Section 8 shall expire and be of no further force and effect
after the Term of Employment.  The Company shall not be required to post any
bond or other security in connection with any proceeding to enforce the
provisions of this Section 8.


Section 9.  Withholdings.  The Company may directly or indirectly withhold from
any payments made under this Agreement all Federal, State, City or other taxes
and all other deductions as shall be required pursuant to any law or regulation
or pursuant to any contributory benefit plan maintained by or on behalf of the
Company.


Section 10.  Notices.  All notices, requests, demands and other communications
required or permitted hereunder shall be given in writing and shall be deemed to
have been duly given if delivered or mailed, postage prepaid, by same day or
overnight mail (i) if to the Executive, at the address set forth above, or (ii)
if to the Company, as follows:

 
47

--------------------------------------------------------------------------------

 

The Board of Directors
Peapack-Gladstone Bank
158 Route 206 North
Gladstone, NJ 07934


or to such other address as either party shall have previously specified in
writing to the other.


Section 11.  Binding Agreement; Assignment.  This Agreement shall be binding
upon and shall inure to the benefit of, the Executive and the Company and its
successors and permitted assigns.  This Agreement is personal to the Executive
and may not be assigned by him.  The Company may assign its rights and
obligations under this Agreement in connection with a sale of all or
substantially all of the business of PGFC or the Bank.  Any successor to the
Company by merger or consolidation shall be entitled to the benefits of this
Agreement.


Section 12.  Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of New Jersey, without
reference to the choice of law principles thereof.


Section 13.  Dispute Resolution.  At the option of either the Company or the
Executive, any dispute, controversy or question arising under, out of or
relating to this Agreement, the Executive’s employment or termination of
employment, including but not limited to any and all statutory claims involving
workplace discrimination or wrongful discharge, but excluding claims pursuant to
Sections 7 or 8 hereof, shall be referred for decision by arbitration in the
State of New Jersey by a neutral arbitrator mutually selected by the parties
hereto.  Any arbitration proceeding shall be governed by the Rules of the
American Arbitration Association then in effect or such last in effect (in the
event such Association is no longer in existence).  If the parties are unable to
agree upon such a neutral arbitrator within 21 days after either party has given
the other written notice of the desire to submit the dispute, controversy or
question for decision as aforesaid, then either party may apply to the American
Arbitration Association for a final and binding appointment of a neutral
arbitrator; however, if such Association is not then in existence or does not
act in the matter within 45 days of any such application, either party may apply
to a judge of the local court where the Bank is headquartered for an appointment
of a neutral arbitrator to hear the parties and such judge is hereby authorized
to make such appointment.  In the event that either party exercises the right to
submit a dispute, controversy or question arising hereunder to arbitration, the
decision of the neutral arbitrator shall be final, conclusive and binding on all
interested persons and no action at law or in equity shall be instituted or, if
instituted, further prosecuted by either party other than to enforce the award
of the neutral arbitrator.  The award of the neutral arbitrator may be entered
in any court that has jurisdiction.  The Executive and the Company shall each
bear all their own costs (including the fees and disbursements of counsel)
incurred in connection with any such arbitration and shall each pay one-half of
the costs of any arbitrator.


Section 14.  Entire Agreement.  This Agreement shall constitute the entire
agreement among the parties with respect to the matters covered hereby and shall
supersede all previous written, oral or implied understandings among them with
respect to such matters.


Section 15.  Amendments.  This Agreement may only be amended or otherwise
modified, and compliance with any provision hereof may only be waived, by a
writing executed by all of the parties hereto.  The provisions of this Section
15 may only be amended or otherwise modified by such a writing.

 
48

--------------------------------------------------------------------------------

 

Section 16.  Effect on Change-in-Control Agreement.  Notwithstanding anything
else to the contrary in this Agreement, if the Change-in-Control Agreement
between the Company and the Executive, to be dated as of June 2, 2009, becomes
effective due to a Change-in-Control of the Company (as defined therein), while
the Executive remains employed by the Company, this Agreement, including,
without limitation, Sections 7 and 8 hereof, shall no longer be effective in any
respect but instead the relationship between the Executive and the Company shall
be governed by the Change-in-Control Agreement.  If the Executive is terminated
prior to a Change-in-Control of the Company, then Sections 7 and 8 hereof shall
survive any Change-in-Control.


Section 17.  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of which
shall together be deemed to constitute one and the same instrument.


IN WITNESS WHEREOF, PGFC and the Bank have caused this Agreement to be duly
executed by the undersigned, thereunto duly authorized, and the Executive has
signed this Agreement, all as of the date first written above.


WITNESS
 
PEAPACK-GLADSTONE FINANCIAL CORPORATION
         
    /s/ Antoinette Rosell
 
By:
  /s/ Frank A. Kissel
 
Secretary
                               
PEAPACK-GLADSTONE BANK
                   
    /s/ Antoinette Rosell
 
By:
  /s/ Frank A. Kissel
 
Secretary
                           
    /s/ Bridget J. Walsh
   
/s/ Vincent A. Spero
     
Executive
 

 
 
49

--------------------------------------------------------------------------------